      GLO-L-000188-21 02/23/2021 11:19:55 AM Pg 1 of 9 Trans ID: LCV2021413487
Case 1:21-cv-07212-RMB-AMD Document 1-1 Filed 03/29/21 Page 1 of 9 PageID: 8




KARPF, KARPF & CERUTTI, P.C.
By: Julia W. Clark, Esq. (Attorney ID 37052011)
Ari R. Karpf, Esq. (Attorney ID 021842003)
3331 Street Road
Two Greenwood Square, Suite 128
Bensalem, PA 19020
P - (215) 639-0801
F - (215) 639-4970

MONIQUE BOURQUE                             :
220 Cedar Avenue                            :     SUPERIOR COURT OF
Lindenwold, NJ 08021                        :     GLOUCESTER LAW DIV.
                                            :
              Plaintiff,                    :     CIVIL ACTION
       v.                                   :
                                            :     No.:
AMAZON.COM, INC. d/b/a                      :
AMAZON.COM                                  :
410 Terry Avenue North                      :
Seattle, WA 98108                           :     JURY TRIAL DEMANDED
        and                                 :
AMAZON.COM SERVICES, INC.                   :
202 Westlake Ave. N                         :
Seattle, WA 98108                           :
        and                                 :
AMAZON.COM SERVICES, LLC                    :
202 Westlake Ave. N                         :
Seattle, WA 98108                           :
                                            :
              Defendants.                   :
                                            :

                               CIVIL ACTION COMPLAINT

       Plaintiff, Monique Bourque (hereinafter referred to as “Plaintiff”), by and through her

undersigned counsel, hereby avers as follows:

                                      I.   Introduction

       1.     Plaintiff has initiated this action to redress violations by Amazon.com, Inc.,

Amazon.com Services, Inc., and Amazon.com, LLC (hereinafter referred to collectively as

“Defendants”) of the New Jersey Law Against Discrimination (“NJ LAD” - N.J.S.A. §§ 10:5-
        GLO-L-000188-21 02/23/2021 11:19:55 AM Pg 2 of 9 Trans ID: LCV2021413487
Case 1:21-cv-07212-RMB-AMD Document 1-1 Filed 03/29/21 Page 2 of 9 PageID: 9




1 et. seq.). Plaintiff asserts herein inter alia that she was sexually harassed and retaliated against

for complaining of sexual harassment.

                                           II.     Parties

        2.     The foregoing paragraphs are incorporated herein their entirety as if set forth in

full.

        3.     Plaintiff is an adult who resides at the above-captioned address.

        4.     Defendants are multiple companies with varying names for formality purposes,

but they jointly operate, manage, and control a distribution center (among others) doing business

as Amazon or AYC1 Amazon Fulfillment Center.

        5.     At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.

                                   III.    Factual Background

        6.     The foregoing paragraphs are incorporated herein their entirety as if set forth in

full.

        7.     Plaintiff was hired by Defendants effective on or about August 16, 2020; and in

total, Plaintiff was employed with Defendants for approximately 5 months (until termination in

January of 2021, as discussed infra).

        8.     Plaintiff had solely worked within Defendants’ location doing business as AYC1

Amazon Fulfillment Center. This location is at 240 Mantua Grove Road, West Deptford, New

Jersey. And the location in which Plaintiff worked and references herein was that of a vast

warehouse.




                                                  2
      GLO-L-000188-21 02/23/2021 11:19:55 AM Pg 3 of 9 Trans ID: LCV2021413487
Case 1:21-cv-07212-RMB-AMD Document 1-1 Filed 03/29/21 Page 3 of 9 PageID: 10




       9.      Plaintiff was considered to work within Defendants’ PCF department, and her job

entailed picking (finding items for shipment and fulfillment), counting (engaging in inventory

review), and other labor-related work for Defendants upon request.

       10.     Plaintiff’s supervisors in her department were Bilal and Etienne (last names

unknown and first names phonetically spelled). There is very little information given about

management data or management hierarchy to employees, and no such information was

effectively disseminated in writing. Plaintiff and other laborers learn on-the-job what is expected

and have limited interactions with supervisors.

       11.     Shortly after Plaintiff had been hired, and primarily from September through

October of 2020, Plaintiff experienced very significant sexual harassment. The individual who

sexually harassed Plaintiff was Robert Estacio (spelled phonetically). The sexual harassment was

very serious, and it was very pervasive. Estacio by way of examples:

               (a) Continually commented about Plaintiff’s looks;

               (b) Continually propositioned her for a relationship;

               (c) Would not stop asking Plaintiff on dates, to hug him, and making comments
                   about her breasts, body and telling Plaintiff she was beautiful, cute or hot
                   regardless of Plaintiff asking him to stop and not to talk with her.

       12.     In addition to the above types of comments and gestures that were daily and

weekly towards Plaintiff (as referenced above by Estacio), Estacio would literally stare at

Plaintiff, intentionally walk in her areas, tried to get in her car without invitation, and follow her

at times.

       13.     Plaintiff was so frightened by Estacio that she escalated complaints of sexual

harassment. Plaintiff recalls verbally expressing concerns to Defendants’ supervisors as early as




                                                  3
      GLO-L-000188-21 02/23/2021 11:19:55 AM Pg 4 of 9 Trans ID: LCV2021413487
Case 1:21-cv-07212-RMB-AMD Document 1-1 Filed 03/29/21 Page 4 of 9 PageID: 11




September but then having to escalate verbally and in writing by early October 2020 because the

situation was not being remedied.

       14.     It is exceptionally hard to communicate with management, HR or corporate

within Defendants, and very little contact information is available. Plaintiff was not given any

updates about her complaints of sexual harassment. Plaintiff even went to HR / Management

explaining throughout October of 2020 that she did not feel safe, was seeking therapy, and was

only told by HR the department doesn’t discuss the status of investigations.

       15.     In total, Plaintiff was sexually harassed for about 2 months (between September –

October 2020). Plaintiff was subjected to a hostile work environment (post-complaints) without

data, information, remedy or follow up from mid-September 2020 through late October of 2020

(roughly 1.5 months). This hostile work environment that was permitted to continue was

outrageous.

       16.     In late October 2020, when Plaintiff was again expressing concerns to

management, she was told it shows under his name “pending termination” and Estacio appeared

to have ceased working for Defendants by late October of 2020. Plaintiff did not notice his

presence at this point in time.

       17.     Importantly, other women had been sexually harassed as well by Estacio and

other complaints were made about him to Defendants. By way of example only, Plaintiff was told

by another coworker Emilie that she also escalated complaints of sexual harassment to HR and

that she had been followed and subjected to similar types of sexual harassment by Estacio. She,

like Plaintiff, was not given any updates about potential remedial action(s).

       18.     By mid-November 2020, Plaintiff suffered a very serious anxiety attack when she

again saw Estacio back in the workplace continuing to work. Plaintiff complained to her




                                                 4
      GLO-L-000188-21 02/23/2021 11:19:55 AM Pg 5 of 9 Trans ID: LCV2021413487
Case 1:21-cv-07212-RMB-AMD Document 1-1 Filed 03/29/21 Page 5 of 9 PageID: 12




immediate supervisors and HR that: (a) she cannot be around him; (b) she is having anxiety

attacks with him being at work and walking so closely by her (intentionally); and (c) he is still

following Plaintiff around and staring at her even though he ceased comments. Estacio had even

intentionally walked by Plaintiff’s car in the parking lot at times to see her (following his

resumption of work in November of 2020).

       19.     Plaintiff had escalated complaints to her supervisors, to other management, and to

HR personnel such as Katie and Sarah (last names unknown).

       20.     Plaintiff used federally-protected medical leave in the timeframe of December 6,

2020 through December 26, 2020 due to COVID illness and/or quarantine. This leave was

approved by Defendants.

       21.     Plaintiff’s first scheduled day back to work from medical leave in the first week

of January, 2021. Within close proximity of her return to work in the first week of January 2021,

Plaintiff was given a final warning for returning from her 2nd daily breaks late. At this point,

Plaintiff complained to her supervisors and HR that the discipline was unfair because:

               (a) It related to times when Plaintiff had to stay a little later on breaks to avoid
                   contact with Estacio;

               (b) Plaintiff had been crying and explained her need to return a little later on
                   breaks; and

               (c) She was upset because Defendants completely failed to enforce a zero-
                   tolerance sexual harassment policy and let Plaintiff suffer for months only to
                   discipline her having to endure the sexual harassment and unsafe work
                   environment (by returning from breaks slightly late at times).

       22.     Defendants’ supervisors had become frustrated with Plaintiff’s continual concerns

of Estacio working, her reiterating her sexual harassment concerns, and just by way of example,

Etienne told Plaintiff she was not permitted to talk to HR during her work shift anymore. And




                                                5
        GLO-L-000188-21 02/23/2021 11:19:55 AM Pg 6 of 9 Trans ID: LCV2021413487
Case 1:21-cv-07212-RMB-AMD Document 1-1 Filed 03/29/21 Page 6 of 9 PageID: 13




when Plaintiff expressed concerns to HR, such HR staff refused to give Plaintiff any feedback or

information other than personnel matters are private and she should continue to work.

        23.    Between mid-September of 2020 through mid-January of 2020, Plaintiff estimates

that she raised concerns of: (a) sexual harassment; (b) failure to remedy sexual harassment; (c)

wanting updates on any investigation into her concerns; and (d) Estacio’s return to work at least

15-20 times with various supervisors, managers and HR personnel.

        24.    By mid-January 2021, Plaintiff was suspended from work and later terminated.

Plaintiff was only told that someone complained she sent text messages and Facebook threats.

Without any opportunity to address any feigned rationale for her termination, Plaintiff was

terminated by late January, 2021. Plaintiff did not threaten anyone, hadn’t even used Facebook in

such timeframes given, and was offered no opportunity to respond to any specific allegation.

        25.    Plaintiff’s termination was communicated to her by HR personnel, Amy and

Sarah. These are the very people whom Plaintiff had sought redress for uncorrected sexual

harassment and non-abidance with Defendant’s zero-tolerance policy.

        26.    There is simply no question that Plaintiff was terminated in retaliation for

continually engaging in protected activity and that Defendants’ committed complete neglect in

handling all aspects of sexual harassment concerns by women while letting Estacio continue to

work.

                                            Count I
             Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
         ([1] Sexual Harassment; [2] Hostile Work Environment; and [3] Retaliation)

        27.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




                                                 6
        GLO-L-000188-21 02/23/2021 11:19:55 AM Pg 7 of 9 Trans ID: LCV2021413487
Case 1:21-cv-07212-RMB-AMD Document 1-1 Filed 03/29/21 Page 7 of 9 PageID: 14




        28.      Plaintiff was subjected to a hostile work environment and suspended / terminated

due to her protected activities as outlined in this lawsuit.

        29.      These actions as aforesaid constitute violations of the NJ LAD.

                                            Count II
              Violations of the New Jersey Law Against Discrimination (“NJ LAD”)
                         ([1] Health Discrimination ; and [2] Retaliation)

        30.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        31.      Plaintiff disclosed to Defendants she was suffering from anxiety and depression,

as well as having crying episodes due to the harassment by Estacio and him following her.

Plaintiff further revealed that she needed counseling due to the uncorrected work environment.

        32.      Plaintiff was terminated for health disclosures, which constitutes unlawful

discrimination. And Plaintiff was terminated for utilizing an approximate 3-week medical leave,

which (regardless of actual underlying disability), constitutes unlawful retaliation for medical

accommodation usage.

        33.      These actions as aforesaid constitute violations of the NJ LAD.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.       Defendants are to be prohibited from continuing to maintain their illegal policy,

practice or custom of discriminating / retaliating against employees and are to be ordered to

promulgate an effective policy against such unlawful acts and to adhere thereto;

        B.       Defendants are to compensate Plaintiff, reimburse Plaintiff and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to past lost earnings, future lost earnings,

salary, pay increases, bonuses, medical and other benefits, training, promotions, pension, and




                                                   7
       GLO-L-000188-21 02/23/2021 11:19:55 AM Pg 8 of 9 Trans ID: LCV2021413487
Case 1:21-cv-07212-RMB-AMD Document 1-1 Filed 03/29/21 Page 8 of 9 PageID: 15




seniority. Plaintiff should be accorded those benefits illegally withheld from the date she first

suffered retaliation/interference at the hands of Defendants’ until the date of verdict;

       C.      Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount determined by the Court or trier of fact to be appropriate to punish Defendant for its

willful, deliberate, malicious and outrageous conduct and to deter Defendant or other employers

from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate, including but not limited to, emotional distress and/or pain

and suffering damages (where legally permitted);

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable federal and state law;

       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to the Plaintiff in light of the caps on certain damages set forth in

applicable federal law; and

       G.      Plaintiff’s claims are to receive trial by jury to the extent allowed by applicable

law.



                                                      Respectfully submitted,

                                                      KARPF, KARPF & CERUTTI, P.C.

                                              By:     _______________________
                                                      Julia W. Clark, Esq.
                                                      Ari R. Karpf, Esq.
                                                      3331 Street Road
                                                      Two Greenwood Square, Suite 128
                                                      Bensalem, PA 19020
                                                      (215) 639-0801
Dated: February 22, 2021



                                                  8
      GLO-L-000188-21 02/23/2021 11:19:55 AM Pg 9 of 9 Trans ID: LCV2021413487
Case 1:21-cv-07212-RMB-AMD Document 1-1 Filed 03/29/21 Page 9 of 9 PageID: 16




                                        JURY DEMAND


       Plaintiff hereby demands a trial by jury.


                                      KARPF, KARPF, & CERUTTI, P.C.

                              By:     ________________________________________
                                      Julia W. Clark, Esq.
                                      Ari R. Karpf, Esq.


                                RULE 4:5-1 CERTIFICATION

       1.      I am licensed to practice law in New Jersey, and I am responsible for the above-

captioned matter.

       2.      I am aware of no other matter currently filed or pending in any court in any

jurisdiction which may affect the parties or matters described herein.



                                      KARPF, KARPF, & CERUTTI, P.C.

                              By:     ________________________________________
                                      Julia W. Clark, Esq.
                                      Ari R. Karpf, Esq.


                               DESIGNATION OF TRIAL COUNSEL

               Julia W. Clark, Esquire and Ari R. Karpf, Esquire, of the law firm of Karpf,

Karpf, & Cerutti, P.C. are hereby designated trial counsel.

                                      KARPF, KARPF, & CERUTTI, P.C.

                              By:     ________________________________________
                                      Julia W. Clark, Esq.
                                      Ari R. Karpf, Esq.




                                                   9
